DETAILED ACTION
1. Applicant's response, filed 9 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.
 
Claim Status
4. Claims 1-4, 7-8 and 10 are cancelled.
Claims 5-6 and 9 are currently pending and under examination herein.
Claims 5-6 are rejected.
Claims 5-6 and 9 are objected to.
Claim 9 is allowed.

Priority
5. The instant application claims the benefit of priority as a continuation of U.S. Application No. 14/329,881 filed 11 July 2014. The claim the benefit of priority is acknowledged in view of Applicant’s arguments on pg. 4, last paragraph of Applicant’s Remarkis. As such, the effective filing date of claims 5-6 and 9 is 11 July 2014. 

Information Disclosure Statement
6. The Information Disclosure Statement filed on 24 October 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.

	
Claim Objections
7. The previously recited objections to claims 5-6 and 9 are withdrawn in view of the claim amendments filed 9 May 2022.  

8. Claims 5-6 and 9 are objected to because of the following informalities:  
Claim 5: Insert an “and” at the end of line 11 to provide a conjunction between the components of the system.
Claim 6: 
delete semicolon after “culture medium” in line 3 because a semicolon should only be use to separate independent clauses and the two clauses in line 3 are not independent clauses.
Delete “and” in line 5 so that there is only a single conjunction between the list items in lines 5-9.
Claim 9:
The steps are labeled “i.”, “ii.”, etc. However, periods may not be used in the claims exception for abbreviations and at the end of a claim. The step labels should be amended to instead recite “i)’, “ii)”, etc.
Delete “and” at the end of line 5 so that there is only one conjunction between the elements of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC 112(a)
9. The rejection of claims 5-6 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments and Applicant’s arguments on pg. 5, para. 2 of Applicant’s Remarks. 

35 USC 112(b)
10. The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 9 May 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited). This rejection is newly recited in view of Applicant’s Remarks and the claim amendments.
With respect to claim 5, Barker et al. discloses that the fermentation of the CO into products including one or more acids and/or alcohols by bacteria occurs in a bioreactor (para. [0191]). The bioreactor taught by Barker et al. also includes a substrate stream for CO that is supplied at in a constant stream and an adjustments means that allows the operator to optionally make adjustments to microbial culture and/or the substrate stream in the bioreactor (paras. [0190], [0193] and [0195]). Barker et al. also discloses that the system for microbial fermentation includes the bioreactor, a determining means and a controlling means to control supply of a substrate in response to the determination made by the determining means (paras. [0054]-[0056]). Barker et al. further disclose determining a rate of change of pH when a substrate is supplied at an optimum rate and the rate of change of the pH of the culture medium can be counteracted by addition of base (paras. [0151]-[0154]). Barker et al. teaches that the pH of the fermentation media depends upon the substrate supply, which comprises CO, in paragraph [0091], which establishes the relationship between the pH and the rate at which CO is supplied. 
Regarding claim 6, Barker et al. discloses that the method and system include receiving a measured pH value of the culture determined via a determining means and controlling the CO-containing substrate flow based on the measured pH (paras. [0027]-[0032], [0046]-[0051] and [0058]).
However, Barker et al is silent to a vessel, configured as a source of a basic neutralizing agent; a first controller configured to control a basic neutralizing agent flow rate based on receiving a signal from the computer; the first controller comprising a basic neutralizing agent flow rate sensor and configured to send the basic neutralizing agent flow rate to the computer and the computer configured to calculate a basic neutralizing agent flow rate and sending the basic neutralizing agent flow rate to the first controller in claim 5. Nevertheless, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Gebauer et al.   
Concerning claims 5 and 9, Gebauer et al. discloses a system that includes a control unit that is connected to a determining means and optionally an adding means to control culture parameters, including pH (para. [0014]). Gebauer et al. also disclose that the adding means is connected to an inlet to the bioreactor that can be adapted to add a base to the bioreactor (para. [0014]). The control unit taught by Gebauer et al. uses the method shown in Figure 3 in which it receives input information about the bioreactor as well as culture parameter information and determines how to control the culture parameter based on the bioreactor information and then controls the said culture parameter accordingly. As admitted by the Applicant on pg. 4 of Applicant’s remarks filed 9 May 2022, one of ordinary skill in the art would understand that it is inherent that controllers for controlling the flow of liquids and gases would inherently include a mass flow sensor and a proportional control valve.  Therefore, any controlling or adjusting means for liquid or gas flow in the system would inherently also include a flow sensor for that substrate.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Barker et al. discloses technologies that act to enhance culture growth rates and/or productivities and therefore reduce the time required to reach desired cell densities and/or desired product levels and may serve to improve the commercial viability of the overall process in paragraph [0011]. Furthermore, Barker et al. discloses that microbial growth and alcohol production can be optimized by maintaining pH at a predetermined level or within a predetermined range. While Barker et al. discloses optimizing the pH based on the substrate supply, Barker et al. also discloses that it is difficult to accurately determine how much CO is available to a microbial culture due to its low solubility in paragraph [0013]. Gebauer et al. discloses a method and system of controlling pH for a bioreactor based on bioreactor and culture parameter information. Therefore, one of ordinary skill in the art would have been motivated to utilize the method of controlling the pH for a bioreactor taught by Gebauer et al. in the alcohol production process taught by Barker et al., in order to gain the optimization advantage for microbial growth taught by Barker et al. without the uncertainty in concentrations related to the CO substrate taught by Barker et al. Furthermore, one of ordinary skill in the art would predict that the method taught by Gebauer et al. could be readily added to the process of Barker et al. with a reasonable expectation of success since both processes are related to bioreactors. Furthermore, Gebauer et al. discloses that the culture parameter of pH can be controlled using their method by the addition of base in paragraph [0014] and Figure 3, which establishes the relationship between the pH and the amount of base. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the basic neutralizing agent flow rate can be controlled based on a CO-containing substrate measured flow rate or a CO-containing substrate flow rate set point in claim 5 using the method of Gebauer et al. since the relationship between the CO-flow rate and the acidic metabolite concentration is defined by Barker et al. The invention is therefore prima facie obvious.

Conclusion
	12. Claim 9 is allowed.
	It is noted that claim 9 is free from the art as the prior art does not teach nor fairly suggest the claimed equation for determining a basic neutralizing agent flow rate and a CO-containing substrate flow rate.

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1672